DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 21-40 are allowed.
The following is an examiner's statement of reasons for allowance: the prior art of record fails to show a carbon-containing barrier layer having a first portion along a first sidewall of the conductive feature, a second portion along a second sidewall of the conductive feature, and a third portion along a bottom surface of the conductive feature, wherein the carbon-containing barrier layer further comprises a fourth portion extending into and completely sealing a recess in the upper surface of the conductive plug, wherein the fourth portion of the carbon-containing barrier layer comprises a same material composition as the first portion of the carbon-containing barrier layer along the first sidewall of the conductive feature, wherein the carbon- containing barrier layer is a continuous layer (claim 21); a carbon-containing tantalum nitride layer having a first portion along the first sidewall of the copper line, a second portion along the second sidewall of the copper line, a third portion along the bottom surface of the copper line, and a fourth portion in the recess, the carbon- containing tantalum nitride layer being a continuous layer from the first sidewall of the copper line to a bottom of the recess, wherein the fourth portion completely seals the recess, wherein the copper line and the carbon-containing tantalum nitride layer extends into the first dielectric layer, wherein the carbon-containing tantalum nitride layer has a carbon concentration of at least 0.1 atomic percent (at%) (claim 31); a carbon-containing barrier layer having a first portion along the first sidewall of the conductive line, a second portion along the second sidewall of the conductive line, a third portion along the bottom surface of the conductive line, and a fourth portion completely sealing an upper opening of the recess, the carbon-containing barrier layer being a continuous barrier layer from an upper surface of the second dielectric layer to a bottom of the recess, wherein the conductive line and the carbon-containing barrier layer extends into the first dielectric layer, wherein the carbon-containing barrier layer has a carbon concentration from 0.1 at% to 5 at% (claim 37) while having the characteristics as recited in claims 21, 31 and 37.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI V PHAM whose telephone number is (571)272-1715.  The examiner can normally be reached on M-F 8:30a.m-10:00p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOAI V PHAM/
Primary Examiner, Art Unit 2892